COURT OF CHANCERY
                                     OF THE
    SAM GLASSCOCK III          STATE OF DELAWARE                     COURT OF CHANCERY COURTHOUSE
     VICE CHANCELLOR                                                          34 THE CIRCLE
                                                                       GEORGETOWN, DELAWARE 19947



                                    September 6, 2019


    Jody C. Barillare                                Gregory P. Williams
    The Nemours Building                             Steven J. Fineman
    1007 N. Orange Street, Suite 501                 Nicole K. Pedi
    Morgan, Lewis & Bockius LLP                      Angela Lam
    Wilmington, DE 19801                             Richards, Layton & Finger, P.A.
                                                     920 North King Street
    John P. DiTomo                                   Wilmington, DE 19801
    Elizabeth A. Mullin
    Aubrey J. Morin
    Morris, Nichols, Arsht & Tunnell LLP
    1201 North market Street
    Wilmington, DE 19801

                 RE: Maverick Therapeutics, Inc. v. Millennium Pharmaceuticals, Inc.
                 C.A. No. 2019-0002-SG
                 Privilege disputes

Dear Counsel:

       I received the documents and deposition transcript passages that remain in
dispute in this matter, and I have had the opportunity to review them. With regard
to the four challenged documents (Bates labeled HARPOON00000144,
MPM0061972, MPM0062259, and MPM0065502), I find that the joint privilege is
waived because these were provided to Harpoon’s testifying expert, Dr. Bruce
Tidor. 1 I find that Maverick and Millennium’s argument regarding waiver is not
time-barred, given the recent nature of Dr. Tidor’s report and the several intervening
meet and confers that took place regarding discovery.

1
  I acknowledge Harpoon’s attempt to parse Dr. Tidor’s responses between Maverick and
Millennium; nonetheless, Dr. Tidor had the documents and reached his opinions in reliance upon
them, and therefore the privilege is waived.
       Regarding the twelve disputed passages from the depositions of Dr. Luke
Evnin and Michael Hostetler, I find they concern areas of attorney-client privilege
and are therefore protected by the joint privilege. As such, the twelve passages
identified by the parties in the materials I received will remain redacted.


    To the extent the foregoing requires an order to take effect, it is SO
ORDERED.

                                            Sincerely,

                                            /s/ Sam Glasscock III

                                            Sam Glasscock III




                                        2